Title: To George Washington from William Lord Stirling Alexander, 19 April 1782
From: Alexander, William Lord Stirling
To: Washington, George


                        
                             April 19th 1782.
                        
                        In order to answer the several Questions Stated by your Excellency on the 15th it will be necessary to fix
                            some Certain Number to the strength of the Regiments that are to Compose the Northern Army this Campaign; at the time of
                            its begining to operate; and I hope we shall be safe in Calling them. 12000.
                        And that if the Enemy evacuate the Southern States
                        
                            
                                we may expect from thence
                                2000
                            
                            
                                And suppose the french troops
                                
                                     4000
                                
                            
                            
                                Our regular troops will then be
                                
                                    18000
                                
                            
                            
                                S.I.v624000In order to Undertake the Seige of New York in the first supposed Case I think it will be necessary to have of
                                    Militia at least 
                                
                                    20000
                                
                            W6v61400038000
                            
                                In the Whole
                                
                                    38000
                                
                            
                        
                        In the Second Supposed Case.
                        
                            
                                I think it ought not to be undertaken
                                
                            
                            
                                SIv620000with less than
                                32000
                            
                            
                                W6v612000our regular force will be
                                
                                    18000
                                
                            
                            
                                32000Millitia necessary to be Called
                                
                                    14000
                                
                            
                        
                        The third Supposed Case.
                        Can only result from the Second and therefore I conceive no allowance ought to be made for it, in the
                            preparations: However when the Case happens, it may perhaps be proper to dismiss apart of the Militia, but this will
                            depend on Circumstances.
                        On the Supposition that the Enemy, should not reinforce New York with their Southern Troops, and that none
                            should arrive from Europe, I am of Opinion that the Seige in the first Supposed Case should not be undertaken
                        
                            
                                SIv620000with less than
                                30000
                            
                            
                                W610000Our regular force in that Case will be
                                
                                    16000
                                
                            
                            
                                30000Militia Necessary to be Called
                                
                                    14000
                                
                            
                        
                        In the Second Supposed Case.
                        
                            
                                SI.v616000I think it will be necessary to have 
                                26000
                            
                            
                                W610000our regular force will be
                                
                                    16000
                                
                            
                            
                                26000Militia Necessary to be Called 
                                
                                    10.000
                                
                            
                        
                        the third Suppose Case.
                        as before can only result from the Second and for the same reason no Allowance for it in the preparations
                            ought to be admitted.
                        As to the probability of obtaining the Militia, I should have no doubt of it. and more especially if the
                            States of Pensilvania and Maryland, be brought to Contribute their Quota, indeed it would be more Natural and Easy for
                            them to operate on the side of Jersey than to bring the Militia from New England over the North River. Most respectfully
                            Submitted by Your Excellency’s Most Obedient Humble Servt
                        
                            Stirling, M.G.
                        
                    